Mr. JUSTICE CREBS delivered the opinion of the court: Defendant appeals from a judgment of the Circuit Court of Madison County entered after a bench trial finding him guilty of the crime of burglary. (Ill. Rev. Stat, ch. 38, par. 19—1.) He was sentenced to a minimum of one year and a maximum of eight years in the Illinois State Penitentiary. On the evening of December 5, 1970, two deputy sheriffs spotted the defendant and another man loading a television set into the trunk of a car parked on the wrong side of die street. The officers drove up and told the men to “Hold it.” One man ran off and one deputy fired his gun in die direction of the fleeing man. Defendant did not run. Upon searching the defendant the deputies found a straight razor. The razor and the television set belonged to the owner of the house in front of which the automobile was parked. The house had been burglarized and the owner stated that he had not given the defendant permission to enter his house. Numerous errors are alleged which we have considered and found to be without merit. We find that no error of law appears, that an opinion would have no precedential value and that the judgment is not against the manifest weight of the evidence. We therefore affirm the judgment of the trial court in accordance with Supreme Court Rule 23. Affirmed. EBERSPACHER, P. J., and JONES, J., concur.